                                          Case 3:17-cv-04426-JST Document 318 Filed 08/08/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SYMANTEC CORPORATION,                              Case No. 17-cv-04426-JST
                                                       Plaintiff,
                                   8
                                                                                           ORDER SETTING BRIEFING
                                                v.                                         SCHEDULE ON MOTION FOR RELIEF
                                   9
                                                                                           FROM NONDISPOSITIVE PRETRIAL
                                  10    ZSCALER, INC.,                                     ORDER OF MAGISTRATE JUDGE
                                                       Defendant.                          Re: ECF No. 310
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendant has filed a motion for relief from a non-dispositive pretrial order issued by

                                  14   Magistrate Judge Thomas S. Hixson, pursuant to Federal Rule of Civil Procedure 72(a) and Civil

                                  15   Local Rule 72-2. ECF No. 270.

                                  16          Plaintiff is ordered to file a response of no longer than 6 pages, not counting declarations

                                  17   or exhibits, no later than August 16, 2019. Defendant may file an optional reply of no longer than

                                  18   3 pages by August 22, 2019. At that time, the matter will be taken under submission without a

                                  19   hearing, unless the Court otherwise orders.

                                  20          IT IS SO ORDERED.

                                  21   Dated: August 8, 2019
                                                                                       ______________________________________
                                  22
                                                                                                     JON S. TIGAR
                                  23                                                           United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
